163 S.E.2d 642 (1968)
2 N.C. App. 662
D. M. WRIGHT BUILDERS, INC.
v.
Dora Dorrity BRIDGERS.
No. 6814SC314.
Court of Appeals of North Carolina.
October 23, 1968.
*643 Nye & Mitchell, Durham, for plaintiff appellee.
Arthur Vann, Durham, for defendant appellant.
BRITT, Judge.
Defendant assigns as error the refusal of the trial court to allow her motion for judgment as of nonsuit interposed at the conclusion of plaintiff's evidence and renewed at the conclusion of all the evidence. The assignment of error is well taken.
Although the parties refer to the paper writing signed by defendant and dated 27 April 1959 as an option, it is doubtful that the document deserves the connotation.
Even if the document is considered an option, the terms are so indefinite as to render its construction impossible. Since *644 both partiesin their pleadings, testimony in the trial court, and briefs and arguments in this Courtconsider 15 October 1959 as the operational date, we will consider the document from that standpoint.
An option, being unilateral in its inception, is construed strictly in favor of the maker. Ferguson v. Phillips, 268 N.C. 353, 150 S.E.2d 518. Acceptance of an option must be according to the terms of the option. 2 Strong, N.C. Index 2d, Contracts, § 2; Winders v. Kenan, 161 N.C. 628, 77 S.E. 687; Clark v. East Lake Lumber Co., 158 N.C. 139, 73 S.E. 793.
The document seems to contemplate that if the plaintiff exercises its option, the parties on 15 October 1959 would enter into a contract of purchase and sale "to carry out the terms, provisions, conditions, and intent expressed in this option." The document refers to one parcel of land, lot No. 2 containing 23.6 acres as shown on a map of the Dorrity Estate. It also provides for $600.00 per acre, "with payment number one on October 15, 1960, second payment October 15, 1961 and third and final payment October 15, 1962." Nothing in the document provides for a division of the 23.6 acres in any manner and particularly into three tracts.
Plaintiff's evidence tended to show that on 5 October 1959, D. M. Wright presented to defendant for her signature an agreement which plaintiff had caused to be prepared. Paragraph numbered 1 was as follows:
"1. The purchase price to be paid for said property is $600.00 per acre, in lots or tracts not less than 23 acres, the party of the second part to purchase and pay for all of said property within a three year period, said property to be purchased in lots or tracts of not less than 8 acres per year for the first two years and the balance remaining during the three years. The first purchase of not less than 8 acres is $600.00 per acre to be complete on October 15, 1960, the second purchase by October 15, 1961, and the third and final purchase by October 15, 1962."
Defendant refused to sign the tendered agreement, stating that it did not comply with her agreement of 27 April 1959.
Plaintiff's evidence then showed that on 14 or 15 October 1959, D. M. Wright presented to defendant for her signature another proposed agreement which plaintiff had caused to be prepared. Paragraphs numbered 1 and 2 of that instrument were as follows:
"(1) The party of the second part agrees to purchase on or before October 15, 1960 7.87 acres and will pay the sum of $4,722.00 upon delivery of a proper deed conveying a good and marketable fee simple title to said property, free of encumbrances, the sum of $200.00 which has been heretofore paid by the party of the second part for the option referred to is to be credited against said payment of $4,722.00, making the cash payment due on said October 15, 1960, the sum of $4,522.00; the party of the second part further agrees to purchase an additional 7.87 acres on or before October 15, 1961 and to pay therefor the sum of $4,722.00; the remaining 7.86 acres is to be purchased by the party of the second part on or before October 15, 1962, and to pay therefor the sum of $4,716.00.
(2) In the event the party of the second part desires to purchase said property upon the terms set out in paragraph 1 above shall give to the party of the first part a 30 days notice, and a survey and plat indicating the acreage desired is to be furnished by the party of the second part, whereupon the party of the first part will have a deed prepared in accordance with said plat and survey; that the expenses of surveying and plating [sic] the outside boundaries of said tract of acreage desired to be purchased is to be borne by the party of the first part, but the party of the second part shall make arrangements for same and see that said plat and survey shall comply with the rules and regulations of all public authorities, and that the same is ready for recordation."
*645 Plaintiff's evidence disclosed that defendant declined to sign the second proposed agreement at that time but indicated that she wanted to send it to her son in Bethesda, Maryland, for him to look over. Later on, after 15 October 1959, she advised Mr. Wright that she would not sign the agreement because it did not comply with the agreement she signed on 27 April 1959.
Assuming, arguendo, that the paper writing signed by defendant was an option, the acceptance attempted by plaintiff was not according to its terms. There was no basis for plaintiff to conclude that it was entitled to purchase the land in three separate tracts. If so, what portion of the 23.6-acre tract would be conveyed in 1960, what portion in 1961, and what portion in 1962?
Paragraph 2 of the second proposed agreement provides for a survey of the property and preparation of a plat and that the expenses of surveying and platting would be borne by defendant. There is no provision in the "option" for a survey or plat or that defendant would pay any expenses in connection therewith. Clearly, the agreement proposed was not in accordance with the "option."
We hold that plaintiff's acceptance, as set forth in either of the two documents which it tendered to defendant for her signature, was not according to the terms of the paper writing dated 27 April 1959.
Viewing the paper writing which defendant signed in its proper light, it was void for uncertainty. We said in Wm. Muirhead Construction Co. v. Housing Authority of City of Durham, 1 N.C.App. 181, 160 S.E.2d 542: "One of the essential elements of every contract is mutuality of agreement. There must be neither doubt nor difference between the parties. They must assent to the same thing in the same sense, and their minds must meet as to all the terms. If any portion of the proposed terms is not settled, or no mode agreed on by which they may be settled, there is no agreement. Croon v. Goldsboro Lumber Co., 182 N.C. 217, 108 S.E. 735."
The paper writing signed by defendant was prepared by plaintiff or its agent or attorney. It contains many ambiguities. Any ambiguities found therein must be resolved against the plaintiff. Coulter v. Capitol Finance Co., 266 N.C. 214, 146 S.E.2d 97; Wm. Muirhead Construction Co. v. Housing Authority of City of Durham, supra.
We hold that the paper writing dated 27 April 1959 upon which plaintiff bases its action was lacking in sufficient definiteness and clarity to render it an enforceable document.
Defendant's motion for nonsuit made at the close of plaintiff's evidence should have been granted. The judgment of the Superior Court is
Reversed.
BROCK and PARKER, JJ., concur.